Citation Nr: 0012288	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma, claimed as a 
residual of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  He was awarded the Combat Infantryman Badge and also 
received the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona, which declined to reopen the veteran's 
claim of entitlement to service connection for asthma, 
claimed as a residual of exposure to mustard gas.

Service connection for asthma, headaches, and uncontrollable 
shaking, each claimed as a residual of exposure to mustard 
gas, was initially denied in an August 1995 rating decision, 
and the veteran initiated a timely appeal.  The veteran 
withdrew said appeal in March 1996.  In May 1997, the veteran 
requested that the RO reopen the claim of service connection 
for asthma as a residual of exposure to mustard gas.  

The veteran appeared for a personal hearing before the RO in 
March 1996, and in May 1999 he appeared for a hearing before 
the undersigned Member of the Board.  The veteran submitted 
additional evidence at the May 1999 hearing, and waived 
initial consideration of that evidence by the RO.

This matter was originally before the Board in July 1999, and 
was the subject of a July 1999 decision which held that new 
an material had been submitted to reopen the veteran's claim 
of service connection for asthma as a residual of exposure to 
mustard gas, and held further that said claim was plausible 
and thus well grounded.  The July 1999 decision included a 
remand directing that the veteran be afforded VA examination 
to determine whether he has asthma, and to obtain an opinion 
as to the cause the asthma.  That development has been 
completed, and this claim is again before the Board. 

In the Board's July 1999 remand, it was noted that the 
veteran had raised the issues of service connection for 
headaches, laryngitis, and uncontrollable shaking as 
residuals of exposure to mustard gas.  It was noted further 
that those issues had not been addressed by the RO, and thus 
were not ready for appellate review.  Inasmuch as the record 
continues to reflect that the issues of service connection 
for headaches, laryngitis, and uncontrollable shaking as 
residuals of exposure to mustard gas have not been addressed 
by the RO, the issues of entitlement to the same are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has provided competent and credible evidence 
that he underwent full-body exposure to mustard gas while on 
active duty.

2.  Medical evidence is of record reflecting that the veteran 
has been diagnosed with asthma.


CONCLUSION OF LAW

The veteran's asthma is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In March 1995, the veteran filed a claim of 
service connection for asthma, headaches, and uncontrollable 
shaking; each claimed as a residual of exposure to mustard 
gas.  In support of his claim, the veteran submitted medical 
records from his private physicians reflecting treatment he 
received in the early 1990's for unrelated physical problems.  
Those medical reports reflect that the veteran experienced 
some episodes of decreased inspiration.

In response to the RO's request for information concerning 
the alleged exposure to mustard gas, the veteran submitted an 
August 1995 statement wherein he reported that he was exposed 
to mustard gas or Lewisite at Camp Walters, Texas, between 
August 1944 and December 1944.  He reported that he was 
exposed to mustard gas in an outside area that was 300 yards 
long and 150 yards wide.  He stated that the air and ground 
were colored yellow subsequent to the outdoor exposure.

By an August 1995 rating decision, the RO denied the 
veteran's claim of service connection for asthma secondary to 
mustard gas exposure.  In the same decision, the veteran's 
claims based on headaches and uncontrollable shaking 
secondary to exposure to mustard gas exposure were also 
denied.  The August 1995 decision found that although the 
veteran's service records confirmed his military service 
during World War II, the available service medical records, 
along with reports from his private physicians, were negative 
for any complaints, diagnoses, or treatment for a pulmonary 
disorder, including asthma.  The veteran initiated a timely 
appeal of that decision.  The RO noted that, as there was no 
medical evidence showing a diagnosis of asthma, no effort had 
been made to verify the claimed mustard gas exposure.

In a letter dated in February 1996, the veteran's primary 
physician provided a list of disorders with which the veteran 
had been diagnosed as of that date, including diabetes 
mellitus, hyperlipidemia, coronary atherosclerotic heart 
disease with myocardia infarction, idiopathic hoarseness, 
essential tremor, and asthma.

At the March 1996 personal hearing before the RO, the veteran 
testified that during field training at Camp Walters, he was 
exposed to mustard gas and Lewisite during open-field 
training.  He testified that a drop of mustard gas was placed 
on his forearm during the field exercises, which caused a 
scar that still remained.  He reported that he was told to 
wipe his shoes after the chemical agent training because it 
was toxic.

In March 1996, the hearing officer issued a decision which 
determined that there was still no confirmation of full-body 
exposure to mustard gas, and that asthma was not shown during 
service.  In the same month, the veteran withdrew his claim 
of service connection for asthma, headaches, and 
uncontrollable shaking; claimed as residuals of exposure to 
mustard gas.  

Since the March 1996 hearing officer's decision, additional 
evidence was received, including a May 1996 response by the 
National Personnel Records Center (NPRC) to the RO's request 
for information.  The NPRC reported that there was no record 
of the veteran's service personnel file, and that it may have 
been destroyed by a fire in July 1973.

In response to the RO's inquiry concerning the veteran's 
exposure to mustard gas, the U.S. Army Chemical and 
Biological Defense Command (USACBDC) Historical Division 
submitted an April 1996 letter outlining events that "may" 
apply to training events in which the veteran's unit could 
have participated.  The USACBDC noted that, after review of 
the veteran's hearing transcript, it was evident that he was 
recalling some of the "standard training events" that were 
used during World War II.  It was reported that field 
training for the purpose of identifying mustard gas and 
Lewisite included, in part, outdoor detonation of twelve 
tubes each of mustard gas and Lewisite.  Service personnel 
were then instructed to breathe deeply, to exhale partially, 
to walk into the cloud after the gas was fired, to sniff just 
enough to recognize the odor, and then walk out of the cloud 
to the flank and exhale.  The USACBDC also reported that part 
of the mustard gas training included a "drops on the arm" 
test, where two or three drops of mustard agent were applied 
to the skin.  The USACBDC noted that the veteran's testimony 
with respect to his shoes having to be cleaned was indicative 
of the "Detonation ID set," as cleaning the boots with 
decontaminating agent was performed to prevent injury by 
residual contamination on the boots.

In May 1997, the veteran requested that the RO reopen his 
claim based on asthma.  In support of his request, the 
veteran submitted a statement from a private psychologist, 
dated in the same month, which revealed that the veteran had 
received treatment over the prior two years concerning 
tremors, agitation, and difficulty sleeping.  The 
psychologist also reported that the veteran had been 
diagnosed with chronic bronchial asthma and other pulmonary 
conditions.

The veteran submitted excerpts from a treatise entitled, 
Veterans at Risk, The Health Effects of Mustard Gas and 
Lewisite.  The excerpts show assessment of medical data on 
the subject of exposure to mustard gas and Lewisite, and the 
effects of those chemical agents on human subjects during 
World War II.  The treatise evidence confirmed that there was 
a causal relationship between exposure to mustard gas and 
chronic respiratory diseases such as asthma.  The treatise 
reported that mustard gas and Lewisite testing during World 
War II included patch or skin drop tests; chamber tests; and 
field tests involving large areas that were contaminated with 
the gases.

At the personal hearing in May 1999, the veteran testified 
that during basic training he crawled through a field of 
mustard gas.  He stated that he was told at the time of the 
training that the chemical agent was mustard gas.  The 
veteran testified that he breathed the gas and then was 
directed to put on a gas mask.  He expressed that he could 
not recall the first time he experienced breathing problems, 
but he knew it was years ago.  He reported that he had asthma 
and was using inhalers.  He also reported that some of his 
exposure experiences occurred in a tent rather than in an 
open field.  The veteran's spouse testified that she noticed 
that the veteran had a respiratory condition in the 1950's.

Additional evidence received at the May 1999 hearing reflects 
treatment the veteran received by private physicians between 
November 1995 and October 1996.  Those medical reports noted 
the veteran's complaints of sneezing and occasional sinus 
headaches, and reflect that he received treatment for chronic 
hoarseness of undetermined etiology, which had progressively 
worsened.  The medical records also reflect diagnosis of 
paroxysmal nocturnal dyspnea. 

Of record is a May 1999 statement from a fellow serviceman 
who stated that while stationed at Camp Walters during 
service in 1944, he volunteered to participate in a gas 
chamber training exercise to test the adequacy of filters in 
gas masks.  In December 1999, the RO received a statement 
from another fellow serviceman.  That serviceman reported 
that he was stationed at Camp Walters between September and 
December 1944.  He recalled undergoing chemical agent 
identification training that lasted one week, and which 
included mustard gas and Lewisite.

Pursuant to the Board's July 1999 remand, the veteran was 
afforded VA examination in October 1999.  A directive of the 
Board's remand, and as expressed in the RO's examination 
request form, was that the veteran's claims file must be 
reviewed in conjunction with the examination.  The VA 
physician's examination report reflects that a copy of the 
Board' s remand was available for review, but not the 
veteran's claims file.  In the examination report, the 
physician stated that pulmonary function tests showed no 
abnormality.  On the actual pulmonary function tests report, 
it was noted that the veteran's "response to bronchodilator 
is consistent with asthma, although baseline values were 
within normal range."  Diagnosis was dyspnea related to the 
veteran's heart disease.  No evidence of asthma was found, 
and the physician opined that the veteran was probably 
suffering from paroxysmal nocturnal dyspnea.  

In a December 1999 statement, the veteran opined that the 
October 1999 VA examination was "totally inadequate," 
because his claims file had not been reviewed by the 
examining physician prior to examination.

Legal Criteria.  As a preliminary matter, the Board notes 
that some of the veteran's service records are unavailable as 
they were possibly destroyed by a fire at the NPRC in 1973.  
The Board is aware that in such a situation it has a 
heightened duty to assist the veteran in developing his 
claim, to include searching for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The evidence of record reflects, and the 
Board is satisfied, that the RO has attempted to locate 
additional pertinent evidence regarding the veteran's 
military service.  The analysis set forth below was 
undertaken pursuant to the duties and obligations set forth 
in Cuevas and O'Hare.

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

With respect to exposure to mustard gas and Lewisite, VA has 
adopted regulations regarding these vesicant agents.  
38 C.F.R. § 3.316(a) provides that, except as provided in 
paragraph (b) of this section, exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition:  (1) 
Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers:  
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin;  (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease; (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  

VA Manual, M21-1, Part III, Paragraph 5.18a specifies that 
veterans who underwent full-body exposure includes in part 
those exposed during field or chamber testing.

Service connection will not be established under 38 C.F.R. 
§ 3.316 if the claimed condition is due to the veteran's own 
willful misconduct, or there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.

In sum, under the provisions of 38 C.F.R. § 3.316, the 
veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure. Rather, service connection is granted if 
the appellant has experienced:  (1) full-body exposure, (2) 
to the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed the specified 
conditions; all this is subject to the exception in paragraph 
(b).  This regulation does not require a medical nexus, but 
rather a nexus is presumed if the other conditions are met.  
See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

In a merits determination such as the Board has undertaken in 
the instant case , the Pearlman decision as a practical 
matter places an immense burden on the VA in rebutting 
vesicant exposure.  Under the provisions of 38 C.F.R. § 
3.316, there is "the very difficult task of ascertaining 
what transpired more than fifty years ago with very little 
evidence to consider."  See Pearlman at 447.

Analysis.  Initially, the Board finds that pursuant to its 
decision herein, it is unnecessary to address the veteran's 
contention regarding the alleged inadequacy of the October 
1999 VA examination, as that contention is essentially 
rendered moot by this decision.

As noted, the veteran's service personnel records are not 
available in their totality, and the remaining service 
records do not specify whether he was in fact subjected to 
full-body exposure to mustard gas and/or Lewisite.  However, 
the facts and testimony that have been presented appear 
entirely consistent with the assertion that he was exposed in 
such a manner to mustard gas during his military service.  
The veteran has testified that he underwent testing of liquid 
mustard agent on his arm and was exposed to gases with and 
without wearing a gas mask.  In addition to the veteran's own 
testimony, fellow servicemen have reported that they were 
also at Camp Walters, albeit at slightly different times 
during World War II, and they were also exposed to mustard 
gas and participated in mustard gas training and experiments 
at the facility.

At his personal hearings the veteran remembered events from 
his World War II service, and he testified that during his 
time at Camp Walters, he participated in activities that 
included wearing a gas mask, training in the field, and 
having drop of mustard gas placed on his skin.  He contends 
that a scar still remains from the skin test.  The USACBDC 
has indicated that the veteran's testimony is indicative of 
standard training used during World War II.  In fact, in the 
USACBDC's letter, it was specifically mentioned that while 
information provided with respect to field testing of mustard 
gas is not a confirmation that the veteran was exposed to 
mustard gas, it is also not a confirmation that he was not 
exposed.

The veteran has submitted competent medical evidence which 
shows that his primary physician has confirmed a diagnosis of 
asthma.  His treating psychologist also confirmed a diagnosis 
of chronic bronchial asthma.  Asthma is a disease for which 
presumptive service connection may be allowed in accordance 
with 38 U.S.C.A. § 3.316(a)(1) and (2).  The only evidence 
tending to rebut a diagnosis of asthma is the October 1999 VA 
examination diagnosis.  However, the Board finds that that 
diagnosis (dyspnea related to the veteran's heart disease), 
while pertinent, is not entitled to more weight than the 
diagnosis of asthma provided by the veteran's private 
physicians.  Notably, although the October 1999 pulmonary 
function tests showed baseline values that were within the 
normal range, the VA physician specifically noted that the 
veteran's response to the bronchodilator was consistent with 
asthma.

In this case, the Board finds that service connection is 
warranted on a presumptive basis in accordance with 38 
U.S.C.A. § 3.316 because the evidence on file is in favor of 
a finding that the veteran had full-body exposure to mustard 
gas and/or Lewisite during active service, including his 
basic training at Camp Walters.  The evidence of full-body 
exposure to mustard gas consists of the veteran's testimony 
and contentions, which the Board finds entirely credible; 
statements of the veteran's fellow servicemen which are 
similarly credible; and the information provided by the 
USACBDC, indicating that field training for the purpose of 
chemical agent identification included having trainees "walk 
into the cloud" of gas after it had been fired in the field.  
The Board finds the veteran's testimony and corroborating lay 
statements to be credible and, in fact, corroborated to a 
relatively high degree by the letter from the USACBDC.  The 
claims file is devoid of evidence which rebuts the veteran's 
contentions regarding his in-service history of chemical 
agent training.

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).  In the instant 
case, the Board finds that service connection is warranted on 
a presumptive basis in accordance with 38 U.S.C.A. § 3.316, 
as the Board finds that the evidence is in favor of a finding 
that that the veteran did in fact receive full-body exposure 
to mustard gas and/or Lewisite during active service.  The 
veteran has also provided competent evidence of a current 
asthma condition.  The evidence is in conflict as to whether 
the veteran has asthma.  This factual dispute is resolved in 
the veteran's favor.  It is important to emphasize that the 
VA's system of awarding compensation is "uniquely pro-
claimant."  Hodge v.West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Accordingly, the Board holds that on the facts of 
this case, service connection on a presumptive basis for 
asthma in accordance with 38 C.F.R. § 3.316 is warranted. 




ORDER

Service connection for asthma, claimed as a residual of 
exposure to mustard gas, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

